Case: 09-60880 Document: 00511323762 Page: 1 Date Filed: 12/16/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 16, 2010
                                     No. 09-60880
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JUAN HERNAN CONTRERAS,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A028 021 832


Before JONES, Chief Judge, and JOLLY and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Juan Hernan Contreras, a native and citizen of El Salvador, petitions for
review of the Board of Immigration Appeals’ (the Board’s) decision denying his
motion to reconsider.        Contreras’s motion to reconsider was filed after the
Board’s August 10, 2009 dismissal of his appeal from the Immigration Judge’s
(IJ’s) denial of his motion to reopen his 1995 deportation proceedings. Contreras
did not file a petition for review of the Board’s August 10, 2009 dismissal of his
appeal. See 8 U.S.C. § 1252(b)(1); Guevara v. Gonzales, 450 F.3d 173, 176 (5th

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-60880 Document: 00511323762 Page: 2 Date Filed: 12/16/2010

                                  No. 09-60880

Cir. 2006). Therefore, that decision became final. See Stone v. INS, 514 U.S.
386, 388-90, 394-95 (1995). Nevertheless, the arguments in Contreras’s brief are
all aimed at challenging the August 10, 2009 dismissal and the IJ’s denial of his
motion to reopen. Absent a timely petition for review of the August 10, 2009
order, this court lacks jurisdiction to review Contreras’s claims. See Stone,
514 U.S. at 394-95.
      Although Contreras raised the issue of venue in his motion to reconsider,
he does not make any arguments relating to venue. He has therefore abandoned
the only issue before this court. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th
Cir. 2003). Contreras’s petition for review is therefore DENIED.




                                        2